DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a force sensor configured to measure”  in claims 7 and 11-12; “a pulse wave sensor configured to… measure” in claim 10; “an acceleration sensor configured to measure”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: Kim et al. (USPGPUB 2017/0180988) teaches a device, an apparatus and associated method (Figs. 1-12) comprises a touch screen (Figs. 8-12), a pen (Figs. 2-5 and 8-12) measures a pulse wave signal from the finger of the user (elements 920,1222/ 1223 for ECG and/ or PPG, Figs. 9 and 12), a communication interface ([0019-0020]; Figs. 4, 7 and 12 and [0101]), a pressure sensor (elements 211/310, Figs. 2 and 8; [0011]), an acceleration sensor (elements 211/310, Figs. 2 and 8; [0011]) and a processor determines a writing posture of the user ([0013]; [0054]; [0090]). Thaveeprungsriporn et al. (USPN 8,761,853) teaches a device (Figs. 9-14 and 17) comprises a touch screen (Figs. 9-14 and 17), a sensor assembly comprises a PPG sensor (element 602, Figs. 7A-B and 16A-B), and a force sensor (element 604, Figs. 7A-B and 16A-B) configured to measure the PPG and force/ pressure of the finger of the user (Figs. 7A-B and 16A-B) and the sensor assembly can be integrated with the touchscreen (Fig. 12) or a connectable device (Fig. 10). Christman et al. (USPGPUB 2015/0062078) teaches a portable electronic devices/ smartphone (Figs. 1-9) comprises a touch screen (elements 106/112, Figs. 1-3), a pulse oximeter/ heart rate sensor (element 102, Figs. 1-2), a pressure sensor (Figs. 1-5; [0016-0017]; [0031]), a processor (Fig. 4) determines finger pressure by determining a measurement posture (an area pressed by a finger and instruct the user to move the finger to adjust the amount of pressure the user exerts on the touch surface, Figs. 5-9 and [0017]). 
 However, the prior arts of record do not teach or suggest “a communication interface configured to receive, from a touch pen, a pulse wave signal of a user which is measured from a finger of the user by the touch pen while the touch pen is placed on the touch screen; and a processor configured to: determine whether a measurement posture of the user is appropriate based on whether the finger touches the touch screen; and in response to determining that the user's measurement posture is appropriate, estimate bio-information of the user based on the received pulse wave signal”; “a touch pen comprising: a pulse wave sensor configured to, in response to a touch of a finger of a user while the touch pen is placed on a touch screen of an electronic device, measure a pulse wave signal of the user from the finger of the user; and a first communication interface configured to transmit the measured pulse wave signal to the electronic device; and the electronic device comprising: a touch screen; a second communication interface configured to receive the pulse wave signal from the touch pen; and a processor configured to: determine whether a measurement posture of the user is appropriate based on whether the finger touches the touch screen; and in response to determining that the user's measurement posture is appropriate, estimate bio-information of the user based on the received pulse wave signal”; and “receiving, from a touch pen, a pulse wave signal of a user which is measured from a finger of the user by the touch pen while the touch pen is placed on the touch screen; determining whether a measurement posture of the user is appropriate based on whether the finger of the user touches the touch screen; and in response to determining that the user's measurement posture is appropriate, estimating bio-information of the user based on the received pulse wave signal”, in combination with the other claimed elements/ steps.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHU CHUAN LIU whose telephone number is (571)270-5507. The examiner can normally be reached M-Th (6am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHU CHUAN LIU/Primary Examiner, Art Unit 3791